HEANEY, Circuit Judge,
concurring.
I agree with Judge Lay that defendants in capital cases have a right to prove that death-qualified jurors are more prone to conviction than jurors who are not so qualified, and to further prove that the jury in this case was so qualified. I also agree with him that if these facts are established, Grigsby must be granted a new trial.
While I would prefer to affirm the district court’s decision that the state should be permitted to determine the factual issues, I appreciate the fact that Grigsby has thrice been denied a hearing by the state courts and, thus, has exhausted his state remedies. I will thus not dissent on the “forum issue” and will concur in the decision to have the United States District Court resolve the question.
I do not share Judge Gibson’s concern with the holding in this case. The state has a significant interest in seeing that those who could not levy the death penalty not be allowed to participate in the assessment of the sentence in a capital case; otherwise, a single juror could nullify the state legislature’s determination that capital punishment should be available and might be the appropriate punishment. But, that interest is not implicated when a scrupled juror is excluded for cause for guilt determination so long as the juror swears to decide the guilt issue on the basis of the law and the evidence.